Title: Thomas Jefferson to Honoré Julien, 6 October 1818
From: Jefferson, Thomas
To: Julien, Honoré


          
            Monticello
Oct. 6. 18.
          
          I thank you, my good friend, for the favors of the cheese & seeds mentioned in your letter of Sep. 11. to have been forwarded to me. if by water, they will probably still come safely to hand: but if by the stage, they have probably stopped at Fredericksburg or at some other stage house by the way. uncertain by what route they have been forwarded, I have been unable to enquire for them. but whether lost or safe, I recieve it as a mark of your good will which is more acceptable to me than the objects themselves. I am recovering from a long indisposition, and not yet able to set up to write but with pain, and must therefore place here my best wishes for your prosperity and assurances of my constant & affectionate esteem.
          
            Th: Jefferson
          
        